Title: From John Adams to Theophilus Parsons, 16 July 1789
From: Adams, John
To: Parsons, Theophilus



Dear Sir
New York July 16. 1789

I have received your favor of the eighth of this month, and am much obliged to you for the frank and manly representation it contains. I wish however you had written the same things to the President. I doubt whether the President has prescribed to himself any rule so rigid as that you have heard of to appoint all men who are in possession, against whom there is no complaint of superior merit and better qualifications are made to appear. I dare say they will have the preference, Ceteris paribus, the rule may be good to make no change, but not otherwise. I have determined to lay your letter before the President, this day: because it contains information which ought not to be concealed from him. As you have began, I hope you will continue to favour us with you sentiments on public affairs.
We want all the speculations of the ingenious as well as the prayers of the faithful, and unless our countrymen more highly favored than their prejudices, passions, follies, and errors and vices have deserved all will not extricate them from the castigating rod.
Your Testimony in favour of my John gives comfort to my inmost soul, and from my heart I wish you a double portion of the same consolation. Will you give him leave to visit us, when it suits his and your convenience.
With great esteem I am &c
J Adams